Citation Nr: 0710815	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  96-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial compensable disability rating for 
the residuals of a left heel fracture.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1958 
and from October 1966 to August 1968, as well as active duty 
for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 2005, the Board granted service connection for a 
left heel disability.  In July 2005, the RO effectuated the 
grant, assigning a non-compensable evaluation, effective from 
October 19, 1995, for status post fracture, left heel.  

In January 2007, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  During the videoconference hearing, other 
issues pertaining to effective dates were withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In as much as the service-connected left ankle disability 
involves the residuals of a fracture of the os calcis, the 
veteran and his attorney contend that his service-connected 
left ankle disability should be assigned a compensable rating 
under diagnostic code 5273, pertaining to a malunion of the 
os calcis, rather than being rated as a foot injury under 
diagnostic code 5284.  

The recent March 2005 VA joints examination focused on other 
joints and did not provide sufficient information to rate the 
left ankle disability.  There was a comment that the ankle 
was completely healed, although the X-rays did not include 
the left ankle.  The examiner wrote that the veteran claimed 
he was not able to tiptoe or walk on his heels, but the test 
was ultimately shown to be normal.  There were no range of 
motion studies.  The last measurements of left ankle motion 
were done on VA examination in June 2001, almost 6 years ago.  
They showed some restriction of left ankle motion with pain 
and stiffness.  The veteran and his private physician report 
continued left ankle pain.  Under these circumstances, a 
current examination of the left ankle is warranted.  

The law requires VA to notify claimants of the information 
and evidence necessary to substantiate their claims.  
38 U.S.C.A. § 5103 (West 2002).  Review of the record shows 
that the RO has not notified the veteran of the evidence 
needed to substantiate his claim for a higher rating.  This 
should be done.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the AOJ 
should provide the notice as discussed by 
the Court of Appeals for Veterans Claims 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an examination of his left ankle.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  X-rays of the ankle and 
any other tests or studies needed to 
respond to the following inquiries 
should be done.  The examiner should 
provide a complete explanation for the 
following.  
a.  What is the correct current diagnosis 
for the veteran's left ankle fracture 
residuals?  
b.  What is the range of left ankle 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the examiner should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The examiner should 
report at what point in the range of 
motion any pain appears and how it affects 
motion.  
c.  Describe all functional loss affecting 
the left ankle including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



